        Case 1:20-cv-01468-CJN Document 143-1 Filed 02/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA              )
et al.,                                   )                 Civil Action No. 1:20-cv-01468-CJN
                                          )
        Plaintiffs,                       )
                                          )
v.                                        )
                                          )
PHILIP H. ROSENFELT, in his official      )
Capacity as Acting Secretary of Education )
et al.,                                   )
                                          )
        Defendants,                       )
                                          )
and                                       )
                                          )
FOUNDATION FOR INDIVIDUAL RIGHTS )
IN EDUCATION et al.,                      )
                                          )
        Intervenor-Defendants.            )
__________________________________________)

                                      [PROPOSED] ORDER

       Upon consideration of Plaintiffs and Defendants’ joint motion to hold this case in

abeyance, any oppositions and reply briefs thereto, and the record in this case, it is hereby

ORDERED that the joint motion be, and hereby is, GRANTED. It is further ORDERED that

all proceedings in this case be held in abeyance for sixty (60) days, up to and including April 5,

2021. It is further ORDERED that on or before April 5, 2021, Plaintiffs and Defendants shall

file a joint status report and propose a schedule for future proceedings in this case.



 _______________                                              __________________________
 Date                                                         Carl J. Nichols
                                                              United States District Judge
